By the Court,

Edmonds, P. J.
As between the shipper of the goods and the owner of the vessel, a bill of lading may be explained, so far as it is a receipt, that is as to the quantity of goods shipped and their condition and the like; but as between the owner of the vessel and an assignee for a valuable consideration paid on the strength of the bill of lading, it may not be explained. (Portland Bank v. Stubbs, 6 Mass. R. 422. Abbott on Shipping, 323-4.) Bradstreet v. Lees, M. S. U. S. District Court.) In such case the superior equity is with the bona fide assignee, who has parted with his money on the strength of the bill of lading.
Such is the case now before us. The defendant below purchased and paid for the cargo of coal by the bill of lading, and not otherwise. By the act of the master, in signing that bill, he was induced to part with his money, and it would be against *103well established principles, now to allow the owner to vary the contract. He ought to be estopped from so doing.(a)
[New-York General Term,
October, 1851.
The judgment below .ought to be reversed.
Judgment reversed.
Edwards, Mitchell and King, Justices.]

 See Phelps v. Williamson and Bishop, (10 N. Y. Log. Obs. 272,) where it was decided by the superior court of the city of New-York, that under a bill of lading in the usual form, the conveyance and delivery of the goods is a condition precedent to the right of the ship owner, or master, to the payment of the freight; and that freight paid in advance, if the goods have not been carried and delivered according to the bill of lading, may in all cases be recovered back, unless there is a special agreement to the contrary.